T.C. Summary Opinion 2007-41



                     UNITED STATES TAX COURT



          DOVID AND MARCIA L. GOLDFARB, Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21305-05S.          Filed March 13, 2007.


     Dovid and Marcia L. Goldfarb, pro sese.

     Miriam C. Dillard and Jeffrey S. Luechtefeld, for

respondent.



     PANUTHOS, Chief Special Trial Judge:   This case was heard

pursuant to the provisions of section 7463 of the Internal

Revenue Code in effect at the time the petition was filed.   The

decision to be entered is not reviewable by any other court, and

this opinion should not be cited as authority.   Unless otherwise

indicated, subsequent section references are to the Internal
                                - 2 -

Revenue Code in effect for the year in issue, and all Rule

references are to the Tax Court Rules of Practice and Procedure.

     Respondent determined a $2,053 deficiency in petitioners’

2003 Federal income tax.    The issues for decision are:    (1)

Whether Social Security disability benefits received by

petitioner Marcia Goldfarb are taxable, and (2) whether

respondent is estopped from determining a deficiency against

petitioners with respect to the benefits.1

                             Background

     Some of the facts have been stipulated and are so found.

The stipulation of facts and attached exhibits are incorporated

herein by this reference.    At the time the petition was filed,

petitioners resided in Wesley Chapel, Florida.      Unless otherwise

indicated, references to petitioner are to Marcia Goldfarb.

     Petitioner formerly worked for the Montgomery County,

Maryland, police department.    In 1998, petitioner retired due to

a work-related injury that left her disabled and began receiving

Social Security disability benefits.      In 2003, petitioner

received $13,524 of disability benefits from the Social Security

Administration.

     Petitioners filed a joint 2003 Federal income tax return

reporting $76,633 of adjusted gross income.      This amount did not


     1
       Petitioners filed a Motion for Summary Judgment on Dec. 5,
2006. For the reasons discussed infra, we shall deny
petitioners’ motion.
                                - 3 -

include the $13,524 of Social Security benefits that petitioner

received.    Respondent issued petitioners a notice of deficiency

in August 2005.   Respondent determined that $11,495 of the

benefits was taxable, representing 85 percent of the amount

received.2

                             Discussion

     In general, the Commissioner’s determinations set forth in a

notice of deficiency are presumed correct, and the taxpayer bears

the burden of showing that the determinations are in error.      Rule

142(a); Welch v. Helvering, 290 U.S. 111, 115 (1933).     Pursuant

to section 7491(a), the burden of proof as to factual matters

shifts to the Commissioner under certain circumstances.    Because

we decide this case without regard to the burden of proof, we

need not decide whether section 7491(a) applies.

1.   Social Security Benefits

     Section 86 requires the inclusion in gross income of up to

85 percent of Social Security benefits received.    Reimels v.

Commissioner, 123 T.C. 245, 247-248 (2004), affd. 436 F.3d 344

(2d Cir. 2006); Green v. Commissioner, T.C. Memo. 2006-39.     In

contrast, “amounts received under workmen’s compensation acts as




     2
       The notice of deficiency indicates the taxable amount was
$11,495. The stipulation of facts, however, states that
respondent determined $11,485 of the disability benefits to be
taxable. Although the discrepancy has not been explained, we
assume the figure used in the notice of deficiency is correct.
                                - 4 -

compensation for personal injuries or sickness” generally are not

included in gross income.    Sec. 104(a)(1).

     Petitioners contend that the Social Security disability

benefits constitute workmen’s compensation within the meaning of

section 104(a).   We have previously held, however, that Social

Security disability benefits are not workmen’s compensation.

Green v. Commissioner, supra.    A statute is in the nature of a

workmen’s compensation act if it allows disability payments

solely for service-related personal injury or sickness.      Haar v.

Commissioner, 78 T.C. 864, 868 (1982), affd. 709 F.2d 1206 (8th

Cir. 1983); Byrne v. Commissioner, T.C. Memo. 2002-319.      The

Social Security Act does not qualify because it allows for

disability payments regardless of whether the individual was

injured in the course of employment.    See 42 U.S.C. sec.

423(d)(1)(A)(2000); Green v. Commissioner, supra.    Accordingly,

the Social Security benefits that petitioner received are

includable in gross income as provided by section 86.

     Section 86 taxes Social Security benefits pursuant to a

formula.   Married taxpayers filing a joint return whose modified

adjusted gross income plus one-half of their Social Security

benefits exceeds an “adjusted base amount” of $44,000 must

include up to a maximum of 85 percent of their Social Security

benefits in gross income.   Mikalonis v. Commissioner, T.C. Memo.
                                - 5 -

2000-281.   Subject to exceptions not relevant here, modified

adjusted gross income means adjusted gross income (AGI).

      Petitioners filed a joint return and reported AGI of

$76,633.    Adding one-half of the $13,524 of the Social Security

benefits to the reported AGI yields a total of $83,395.    Because

this amount exceeds $44,000, petitioners must include up to 85

percent of the Social Security benefits in gross income.

      Petitioners do not dispute that their AGI exceeded $44,000.

Petitioners argue, however, that only the income of the recipient

of Social Security benefits is relevant for purposes of section

86.   Petitioners note that section 86 refers to “taxpayer” in the

singular and not “taxpayers” in the plural.     For example, section

86(b)(1)(A)(i) refers to “the modified adjusted gross income of

the taxpayer”.   Petitioners contend that Mr. Goldfarb’s income

therefore should be excluded from AGI in applying the formula

under section 86.   Because petitioner’s income alone did not

exceed $44,000, petitioners contend, a lesser amount of Social

Security benefits is taxable.    We disagree.

      “In determining the meaning of any Act of Congress, unless

the context indicates otherwise--words importing the singular

include and apply to several persons, parties, or things”.    1

U.S.C. sec. 1 (2000).   This rule applies “where it is necessary

to carry out the evident intent of the statute.”     First Natl.

Bank in St. Louis v. Missouri, 263 U.S. 640, 657 (1924); Pope &
                               - 6 -

Talbot, Inc., & Subs. v. Commissioner, 104 T.C. 574, 582 (1995),

affd. 162 F.3d 1236 (9th Cir. 1999).

     Although section 86 refers to a “taxpayer”, a joint return

is treated as the return of a taxable unit, and the net income

reported on the return is subject to tax as though the return

were that of a single individual.      Boehm v. Commissioner, T.C.

Memo. 1999-227 (citing Helvering v. Janney, 311 U.S. 189, 192

(1940)).   In applying the formula in section 86 to cases

involving a joint return, we have not distinguished between

income earned by the recipient of Social Security benefits and

income earned by the recipient’s spouse.     See, e.g., Reimels v.

Commissioner, supra at 247-248; Green v. Commissioner, supra;

Penn v. Commissioner, T.C. Memo. 2001-267; Thomas v.

Commissioner, T.C. Memo. 2001-120.

     Petitioners’ interpretation of section 86 would lead to

incongruous results.   For example, as discussed above, the amount

of taxable Social Security benefits is calculated by reference to

an adjusted base amount.   The higher the adjusted base amount,

the lower the amount of taxable Social Security benefits.      In

general, the adjusted base amount is $34,000.     In the case of a

joint return, however, the adjusted base amount is increased to

$44,000.

     If we were to adopt petitioners’ theory, a married taxpayer

filing jointly would receive the benefit of a higher adjusted
                                - 7 -

base amount despite being able to exclude her spouse’s income

from AGI.   Application of this theory would cause inconsistent

results.    Rather, we conclude section 86 provides a greater

adjusted base amount in the case of a joint return because tax is

computed on the married individuals’ aggregate income.    See sec.

6013(d)(3); see also Anderson v. Commissioner, 77 T.C. 1271, 1272

(1981) (holding that the phrase “every person” in section 56(a)

(as in effect for 1976) “refers to all persons (singularly or

plural)”); Boehm v. Commissioner, supra.

     We conclude that in the case of a joint return, modified

adjusted gross income under section 86 includes the income of

each spouse.    Respondent’s determination is therefore sustained.

2.   Estoppel

     Petitioner has received Social Security benefits for a

number of years.   Petitioners contend that on their joint 2000,

2001, and 2002 returns they did not report the Social Security

benefits as income.    Petitioners further contend that respondent

examined those returns but eventually determined that the

benefits were not taxable.    Petitioners therefore believe that

respondent should be estopped from including the benefits in

their gross income for subsequent years.

     Equitable estoppel is a judicial doctrine that precludes a

party from denying his own acts or representations that induced

another to act to his detriment.    Hofstetter v. Commissioner, 98
                               - 8 -

T.C. 695, 700 (1992).   It is well settled, however, that the

Commissioner cannot be estopped from correcting a mistake of law,

even where a taxpayer may have relied to his detriment on that

mistake.   Norfolk S. Corp. v. Commissioner, 104 T.C. 13, 59-60

(1995), affd. 140 F.3d 240 (4th Cir. 1998).   An exception exists

only in the rare case where a taxpayer can prove he or she would

suffer an unconscionable injury because of that reliance.

     The following conditions must be satisfied before equitable

estoppel will be applied against the Government:   (1) A false

representation or wrongful, misleading silence by the party

against whom the opposing party seeks to invoke the doctrine; (2)

an error in a statement of fact and not in an opinion or

statement of law; (3) ignorance of the true facts; (4) reasonable

reliance on the acts or statements of the one against whom

estoppel is claimed; and (5) adverse effects of the acts or

statements of the one against whom estoppel is claimed. Id.

     Even if respondent did not adjust petitioners’ prior tax

returns, respondent is not precluded from asserting a deficiency

with respect to the Social Security benefits for 2003.    Each

taxable year stands on its own, and the Commissioner may

challenge in a succeeding year what was overlooked in previous

years.   See, e.g., Rose v. Commissioner, 55 T.C. 28, 31-32

(1970); Blodgett v. Commissioner, T.C. Memo. 2003-212, affd. 394
F.3d 1030 (8th Cir. 2005).   Petitioners have not shown that they
                                   - 9 -

would suffer unconscionable injury as a result of relying on

respondent’s acceptance of the previously filed returns.

Furthermore, respondent’s error, if any, was in a statement of

law.    We therefore conclude that respondent is not estopped from

asserting a deficiency for 2003 with respect to the Social

Security benefits.    Respondent’s determination is sustained.

       Reviewed and adopted as the report of the Small Tax Case

Division.

       To reflect the foregoing,


                                           An appropriate order and

                                   decision will be entered.